                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 STEVE KENYATTA WILSON BRIGGS,                          Case No. 18-cv-04952-VC
                 Plaintiff,
                                                        JUDGMENT
          v.

 KEVIN SPACEY, et al.,
                 Defendants.




         On December 22, 2018, the Court dismissed the Complaint with prejudice. Pursuant to

Federal Rule of Civil Procedure 58, the Court hereby ENTERS judgment in favor of the defendants

and against the plaintiff. The Clerk of Court shall close the file in this matter.



        IT IS SO ORDERED.

Dated: December 22, 2018
                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
